FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                       UNITED STATES COURT OF APPEALSSeptember 25, 2012
                                                                    Elisabeth A. Shumaker
                                       TENTH CIRCUIT                    Clerk of Court



 DEAN CARBAJAL,
                Plaintiff–Appellant,                          No. 12-1152
           v.                                      (D.C. No. 1:12–CV-00205-LTB)
 MATTHEW S. HOLMAN, Deputy                                   (D. Colorado)
 Assistant Attorney General for the State of
 Colorado, in his individual and official
 capacity; DELTA COUNTY BOARD OF
 COUNTY COMMISSIONERS; a
 political subdivision of the State of
 Colorado; SHERRI PRICE, a Deputy
 District Attorney for the Second Judicial
 District, in her individual and official
 capacity,
                Defendants–Appellees.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Plaintiff appeals from the district court’s dismissal without prejudice of his pro se

civil rights action against an attorney in the Colorado attorney general’s office, a deputy

district attorney, and the Delta County Board of County Commissioners. Plaintiff’s

complaint was premised on the fact that, allegedly in violation of the terms of his plea

agreement, his name was not removed from the sex offender registry after he completed a

deferred judgment. He contended that Defendants violated his constitutional rights by,

inter alia, opposing his petition for removal from the registry in the then-pending state

court proceedings. The district court dismissed the action without prejudice pursuant to

the Younger abstention doctrine, see Younger v. Harris, 401 U.S. 37 (1971), based on the

ongoing state proceedings. The court also held that Plaintiff’s claims lacked merit for

other reasons, such as prosecutorial immunity, the statute of limitations, and the lack of a

legal basis for holding the board of county commissioners liable for the actions of the

district attorney’s office.

       On appeal, the situation has changed somewhat. The state appellate court has

issued a decision reversing the state trial court’s decision and granting the main form of

relief requested by Plaintiff—the removal of his name from the sex offender registry.

Thus, Plaintiff’s claims are now moot to the extent they requested this relief. Plaintiff

argues his claims for monetary damages and further injunctive relief are not mooted by

this decision; however, whether or not these claims are moot, they were appropriately

dismissed by the district court. As explained by the district court, Plaintiff’s claim for

monetary damages against the board of county commissioners fails because the board

                                             -2-
cannot be held liable for his alleged injury in this case. Similarly, his claims for monetary

damages against the individual defendants fail based on prosecutorial immunity. As for

Plaintiff’s request for further injunctive relief, the precise form of this requested relief is

not clear, but he appears to seek an injunction preventing Defendants from ever having

any further involvement in any pending or future prosecutions involving Plaintiff. Such a

broad restriction on state prosecutors’ prosecutorial powers would violate “the notion of

‘comity,’ that is, a proper respect for state functions.” Younger, 401 U.S. at 44. We

conclude that Plaintiff’s vague and broad request for further injunctive relief was

appropriately dismissed without prejudice.

       The district court dismissed the complaint without prejudice under Younger. We

affirm this dismissal without prejudice as to the bulk of Plaintiff’s complaint based on

mootness and the notion of comity. As for Plaintiff’s claims for monetary relief,

however, we affirm on alternate grounds that present a complete bar to relief. Thus,

while we AFFIRM the substance of the district court’s order, we VACATE the dismissal

without prejudice of Plaintiff’s claims for monetary damages and REMAND for the

district court to enter an order instead dismissing these claims with prejudice. We

GRANT Plaintiff’s motion to proceed in forma pauperis on appeal and remind him of his




                                               -3-
obligation to continue making partial payments until the entire filing fee has been paid in

full.

                                                  Entered for the Court


                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -4-